Citation Nr: 0812509	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  99-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent 
(compensable) for an anxiety disorder before October 23, 
2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
an anxiety disorder on or after October 23, 2006.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.  The veteran's appeal is now under the jurisdiction 
of the St. Petersburg, Florida, RO.  The veteran was granted 
a 30 percent rating for his service-connected anxiety 
disorder in a December 2006 rating decision.  However, on a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 30 percent rating is not a full grant of the 
benefits sought on appeal, the matter remains before the 
Board for appellate review.

In August 1999, the veteran presented testimony at a hearing 
conducted at the San Juan RO before a hearing officer.  A 
transcript of this hearing is in the veteran's claims folder.

In a July 2001 decision, the Board remanded the issue on 
appeal for further development.  In a July 2005 decision, the 
Board remanded the appeal once again to comply with the 
provisions of Stegall v. West, 11 Vet. App. 268 (1998).  The 
appeal has once again returned to the Board for further 
review.  The Board finds that the RO substantially complied 
with the remand directives with regard to this appeal.  In 
this regard, the veteran was given another opportunity to 
identify any medical providers and to complete a VA 
examination in connection with his claim as outlined in the 
July 2005 remand directives.  As such, the Board will 
proceed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Before October 23, 2006, the veteran's anxiety disorder 
was not productive of occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.

3.  On or after October 23, 2006, the veteran's anxiety 
disorder was not productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for an anxiety 
disorder were not met before October 23, 2006.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.130, Diagnostic Code 9400 (2007).

2.  The criteria for a 50 percent for an anxiety disorder, 
and no higher, were met on October 23, 2006.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.130, Diagnostic Code 9400 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

A letter dated in September 2001 fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Pelegrini II.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
in January 2002, September 2004, and December 2006.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  The 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The letter also informed the veteran what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  

However, in order to satisfy the first Pelegrini II element 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The September 2001 letter requested that the veteran provide 
evidence describing how his disability had worsened.  In 
addition, the veteran was questioned about the effect that 
worsening had on his employment and daily life during the 
course of the February 1998, October 1999, and October 2006 
VA examinations performed in association with his claim.  
During his August 1999 hearing, he was specifically 
questioned about the impact his disability had on his daily 
life and the effect on his employment.  The Board finds that 
the notice given, the questions directly asked and the 
responses provided by the veteran both during his 
examinations and in his own statements at his hearing show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds the veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a an anxiety disorder.  As will be 
discussed below, his anxiety disorder is rated under 
Diagnostic Code 9400, 38 C.F.R. § 4.130.  Diagnostic Code 
9400 provides that the rating is dependent on the degree of 
occupational and social impairment.  As such, entitlement to 
a higher disability rating would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of his anxiety disorder and the effect that worsening has on 
the claimant's employment and daily life.  Therefore, the 
Board finds that the September 2001 notice letter satisfied 
element two for the claim for the veteran's service-connected 
anxiety disorder.  See Vazquez-Flores.  

As to the third element, a January 2007 letter fully 
satisfied this element.  Although the claim was not 
subsequently readjudicated after the notice was provided, the 
letter advised the veteran that if he had any information or 
evidence that he had not previously told VA about or provided 
to VA which concerned the level of his disability or when it 
began, he had a year to do so.  The Board notes that a year 
has passed since the date of this letter and the veteran has 
not submitted any additional information.  Since the veteran 
did not submit any additional evidence after the January 2007 
letter was sent to him, the failure by the VA regional office 
to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  See, generalyl, 
Medrano v. Nicholson, 21 Vet. App. 165 (2007).  The January 
2007 notice letter notified the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  That letter indicated that a disability rating can be 
changed when there are changes in the condition.  The letter 
stated that a rating will be assigned from 0 percent to 100 
percent depending on the disability involved and explained 
that VA uses a schedule for evaluating disabilities that is 
published in Title 38, Code of Regulations, Part 4.  It was 
also noted that a disability evaluation other than the level 
found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The January 2007 letter further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  The Board finds that the 
January 2007 letter satisfied the third element of Vazquez-
Flores.  

As to the fourth element, the September 2001 letter did 
provide notice of the types of evidence, both medical and 
lay, including employment records, which could be submitted 
in support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met for the claim for an 
increased rating on appeal.  The Board, therefore, finds that 
the requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for an 
anxiety disorder.  See Pelegrini II, supra.  

As noted above, in a letter dated in January 2007, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and also for the 
effective date for the disability on appeal.  Although the 
claim was not subsequently readjudicated because the veteran 
did not submit any additional evidence after the January 2007 
letter was sent to him, the failure by the VA regional office 
to conduct a subsequent readjudication is not prejudicial.  
See, generally, Medrano, 21 Vet. App. 165.  In any event, the 
veteran is appealing the degree of disability, demonstrating 
that he has actual knowledge of this element.  Further, the 
veteran has not disputed the effective date.  As such, Board 
finds that the evidence does not show, nor does the veteran 
or his representative contend, that any deficiencies in 
timeliness have affected the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran testified at a hearing 
conducted in August 1999.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in February 1998, October 
1999, and October 2006 in connection with his claim.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including an anxiety disorder, read 
as follows:

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

10 percent  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0 percent  A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9400.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2007).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

1.  Entitlement to an evaluation in excess of 0 percent for 
an anxiety disorder before October 23, 2006.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran was not entitled to a compensable evaluation for his 
anxiety disorder before October 23, 2006.  The evidence did 
not show occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  In this regard, during the February 1998 VA 
examination, the veteran reported that he never had any 
psychiatric problems or treatment.  He was married to his 
second wife, had three adult children, and had worked as a 
post employee for more than 25 years.  Examination revealed 
that the veteran looked tense and rather anxious, but he was 
relevant, coherent, logical and not delusional, and not 
hallucinating, suicidal, or homicidal.  His GAF score was 85.  

During his August 1999 hearing, there appeared to be 
difference between the veteran's account of his anxiety 
disorder and that of his wife.  The veteran testified that 
although he saw a doctor once a few years ago, he had no 
treatment for a psychiatric disorder and was able to ignore 
his anxiety at work.  In fact, he stated when he felt anxious 
he worked more to lessen his anxiety.  He also testified that 
he was devoted to his wife and home had a good relationship 
with his wife but did not like being nagged.  Additionally, 
the veteran did not take medications and indicated that he 
would not take them if they were prescribed.  However, the 
veteran's wife described him as quick to anger and noted that 
he did not want her or her son to leave the house as he was 
afraid they would get hurt.  She added that he was harassed 
at work, did not get along well with the neighbors, did not 
try to see his adult children, and wore the same clothing 
over and over again.  However, the Board finds it significant 
that two months later during his October 1999 VA examination, 
the veteran reported essentially the same lack of 
symptomatology as he did in February 1998.  In fact, physical 
examination revealed that the veteran was clean and 
adequately dressed and groomed.  He was alert and oriented, 
had a full range of affect, good attention, concentration, 
and good insight and judgment.  He was not hallucinating, 
suicidal, or homicidal.  Again, his GAF score was 85.  As 
reflected above, an 85 GAF score indicates minimal symptoms, 
good functioning in all areas, interested and involved in a 
wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns.  As such, the Board attaches more probative weight 
to the February 1998 and October 1999 VA examinations and the 
testimony of the veteran during his August 1999 hearing than 
that of his wife.  As such, a compensable rating before 
October 23, 2006, was not warranted.  38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9400.  Hart v. Mansfield, No. 05-2424, 2007 
WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).  

2.  Entitlement to an evaluation in excess of 30 percent for 
an anxiety disorder on or after October 23, 2006.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a 50 percent disabling evaluation, and 
no higher, for his anxiety disorder on or after October 23, 
2006.  The evidence did show symptoms consistent with 
occupational and social impairment with reduced reliability 
and productivity, and no higher.  However, the evidence did 
not show occupational and social impairment, with 
deficiencies in most areas.  In this regard, he indicated he 
had chronic worry, restlessness, a heightened startle 
response, difficulty concentrating, irritability, muscle 
tension, and sleep disturbances, and panic attacks that 
occurred once a month that had minimal impairment of his 
employment.  Although the veteran contended that he retired 
in part due to his anxiety and the examiner commented that 
his symptoms had been significant to inhibit full 
occupational and social functioning, the examiner 
characterized the veteran's symptoms as moderate.  Further, 
the examiner indicated this his chronic pain was also a 
significant factor in his retirement.  Importantly, although 
the examiner commented that the impact on his social 
functioning was severe, there was no indication that the 
veteran had an inability to establish and maintain effective 
relationships.  Importantly, although the veteran was noted 
to be unable to maintain minimal personal hygiene, his 
symptoms, when considered as a whole, do not more nearly 
approximate the criteria for a 70 percent rating.  In this 
regard, the veteran was alert and oriented, had no impairment 
of his thought process or communication, no delusions or 
hallucinations, no inappropriate behavior, and no suicidal or 
homicidal thoughts, no memory loss or impairment, and no 
obsessive or ritualistic behaviors, or lack of impulse 
control.  The veteran also had a normal rate and flow of 
speech.  Despite the examiner' comments that the veteran was 
not able to perform basic aspects of daily living, it was 
clarified that the veteran's wife handled the money and paid 
the bills, and he was otherwise competent for the purposes of 
VA benefits and knew the amounts of types of bills owed 
monthly and could handle the payment prudently.  Importantly, 
the examiner assigned a GAF score of 60 which reflected more 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  As such, the evidence as of 
October 23, 2006, when considered as a whole, more nearly 
approximated the criteria for a 50 percent rating, and no 
higher.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9400.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected anxiety 
disorder has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
anxiety disorder under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).






ORDER

Entitlement to a compensable evaluation for an anxiety 
disorder before October 23, 2006, is denied.

Entitlement to a 50 percent evaluation for an anxiety 
disorder on October 23, 2006, and no higher, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


